Citation Nr: 1016004	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-29 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a postoperative 
scar of the left foot.

2.  Entitlement to service connection for bilateral hallux 
valgus.

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS) with acid reflux and gastroesophageal reflux 
disease (GERD).

4.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from June 1961 to June 
1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia which, in pertinent part, denied service 
connection for IBS and acid reflux, headaches, and bilateral 
hallux valgus and bunions and scar of the left foot.

The issues of entitlement to service connection for IBS with 
acid reflux and GERD, and for migraine headaches are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Service treatment records are silent for an in-service 
injury or surgery of the Veteran's left foot.

2.  Service treatment records did not show in-service 
treatment for, complaints of, or diagnoses of bilateral 
hallux valgus.


CONCLUSIONS OF LAW

1.  A postoperative scar of the left foot was not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).

2.  Bilateral hallux valgus was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his service connection claims 
in March 2007.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in March 2007.  
The letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in December 2009.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Notice as 
to these matters was provided in the March 2007 letter.  The 
notice requirements pertinent to the issues on appeal have 
been met and all identified and authorized records relevant 
to these matters have been requested or obtained

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Veteran's service treatment records and VA treatment records 
were obtained and associated with his claims file.  He was 
also afforded a VA fee-basis medical examination in March 
2008 to assess the current nature of his bilateral feet claim 
and IBS with acid reflux and GERD claim.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in- service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).


Factual Background and Analysis

When the Veteran filed his service connection claim in March 
2007 he noted he had "foot surgery" in July 1970, without 
specifying right, left, or bilateral.  He was granted service 
connection for a postoperative scar of the right foot from 
excisions of exostosis and osteochondroma from the right 
third toe in the April 2008 rating decision, based on service 
treatment records (STRs) showing treatment for the right 
foot.

STRs show that in October 1969, the Veteran sprained his left 
ankle.  The left ankle was put in a hard cast for about 10 
days.  The remaining service treatment records, while noting 
treatment for right foot problems, are silent for complaints 
of, treatment for, or diagnoses of any left foot injuries or 
disorders.  On the Veteran's February 1991 retirement 
examination the Veteran was noted to have a normal clinical 
evaluation of his feet.

In June 2005, the Veteran sought treatment for pain in his 
right foot.  The past surgical history provided did not list 
surgery on either foot.  He had no open sores or ulcers on 
his feet, scars were not noted.  He had pain on palpation of 
his right foot and there was an exostosis palpable in the 
dorsal aspect of the second metatarsal cuneiform joint.  He 
was noted to have a collapsing pes planovalgus foot type 
bilaterally.  Only the Veteran's right foot was x-rayed and 
he was noted to have arthritis of the second met cuneiform 
joint with uneven joint space narrowing, subchondral 
sclerosis and some dorsal joint spurring.  

In March 2008, the Veteran was afforded a fee-basis VA 
examination; his claims file was not available or reviewed in 
conjunction with the examination.  He provided a medical 
history of undergoing surgery of his "third and fourth toes 
of both feet in 1975."  The examiner could not get a full 
grasp of the surgical procedures carried out from the his 
description.  The Veteran described intermittent pain with 
prolonged walking or standing.  He noted that he had not been 
provided other types of treatment, prosthesis, or had 
incapacitation recommended by another physician.  On physical 
examination the examiner noted identical scars on the dorsal 
aspect of the third and fourth toes of each foot.  The scars 
were non-tender.  There was no evidence of pain with 
dorsiflexion of toes or pain of the metatarsal heads.  He did 
not wear corrective shoes.  He was noted to have mild hallux 
valgus bilaterally.  X-rays revealed hallux valgus with 
bunion formation bilaterally.  The examiner diagnosed the 
Veteran with arthrotomy of the third and fourth toes of each 
foot with scars and bilateral hallux valgus.  The examiner 
did not provide a nexus opinion. 

After review of the claims file, including the extensive 
service treatment records, and in light of the facts 
presented above, the Board finds that service connection for 
postoperative scars of the left foot and service connection 
for bilateral hallux valgus are not warranted.  The Board 
notes that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).

Regarding the claim for postoperative scars of the left foot, 
the Board notes that the Veteran's extensive and thorough 
STRs do not note surgery on his left foot at any time during 
his 30 years of service.  Multiple entries are made regarding 
surgeries on his right foot.  The only post-service treatment 
the Veteran sought for his feet was also for his right foot; 
again showing that the right foot had an exostosis.  The only 
injury involving his left lower extremity during service was 
a sprained left ankle in 1969.  With treatment, the problem 
resolved, and there are no other documented complaints 
regarding the left foot/ankle during the remaining 22 years 
of service.  Though the fee-basis VA examiner noted identical 
scars on both feet, he did not have access to the claims 
file, and did not provide a nexus opinion.  However, the 
Board finds that an additional VA examination is not 
necessary.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case because there is no evidence of surgery 
on the left foot during service.  As such, service connection 
for a postoperative scar of the left foot must be denied.

Regarding the claim for bilateral hallux valgus, the Board 
notes that the Veteran's service treatment records, including 
his February 1991 retirement examination are silent for a 
hallux valgus deformity.  Other than the treatment for the 
Veteran's right third and fourth toes, there are not 
complaints of foot pain of either foot.  

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he experiences; for example, he is 
competent to report that he underwent surgery or that he 
experience pain on prolonged standing.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Through the fee-basis 
examination the Veteran stated that he underwent surgery on 
his third and fourth toes of both feet.  When he filed his 
claim in March 2007 he noted having foot surgery in 1970.  
While the Veteran is competent to report that he underwent 
surgery on his left foot, the service treatment records show 
that he underwent multiple surgeries on his right foot only.  
When taking into account the Veteran's initial claim, the 
service treatment record, and his 2005 reoccurrence of a 
right foot exostosis, the Board views his statement that he 
underwent surgery on his left toes as not credible.  "It is 
the duty of the BVA as the fact finder to determine 
credibility of the testimony and other lay evidence."  Culver 
v. Derwinski, 3 Vet.App. 292, 297 (1992).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claims.


ORDER

1.  Entitlement to service connection for a postoperative 
scar of the left foot is denied.

2.  Entitlement to service connection for bilateral hallux 
valgus is denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts is applicable to 
this appeal.

In March 2007, the Veteran filed a claim for service 
connection for IBS.  Service treatment records show that on 
occasions in service, the Veteran sought treatment for 
abdominal pain and blood in his stools.  An ultrasound taken 
of his gallbladder in May 1989, was normal.  He was diagnosed 
with IBS in service in February 1990, and was again treated 
for in April 1990.  In August 1990 he was diagnosed with IBS 
and GERD.

After service, the Veteran continued to seek treatment for 
gastrointestinal disorders.  An April 1995 VA treatment 
record assessed the Veteran with GERD, and rule out panic 
attacks.  In June 1996, he was assessed with acid reflux, 
IBS, and he complained of panic attacks.  In July 1999, he 
was assessed with having GERD and hyperlipidemia.  A March 
2001 private physician diagnosed the Veteran with GER with 
reflux esophagitis.  He underwent a private colonoscopy in 
March 2006, which revealed mild to moderate 
pandiverticulosis.  The physician who performed the 
colonoscopy noted in a March 2006 letter to the Veteran's 
treating physician that the colonoscopy was "normal" with 
minimal findings of diverticulosis.  He suggested long-term 
fiber supplementation.

The VA fee-basis examination in March 2008 did not include 
review of the claims file, or any gastrointestinal 
studies/testing.  The examiner noted that there was no 
pathology on the day of the examination.  On remand the 
Veteran should be afforded another VA examination, where the 
claims file is reviewed and any necessary diagnostic tests 
are preformed.

The Veteran's claim for headaches he noted they began in July 
1983.  Service treatment records show that as early as 1974, 
he complained of headaches, and in May 1979 he reported a 
history of migraines.  In June 1983 and September 1988 self 
health assessments he noted he seldom had headaches.  In a 
February 1991 self health assessment he noted he had frequent 
headaches and in explanation he stated he had neck surgery in 
1990 and that he felt the surgery caused him to have worse or 
more frequent headaches.  Post service treatment records from 
November 2003, November 2007 and August 2008 diagnosed the 
Veteran with ocular migraines, possible ischemic disease, and 
classic migraines, respectively.  As the Veteran had 
headaches in service, has been diagnosed with migraines post-
service, and he has reported continued symptoms of migraines, 
he should be afforded a VA nexus examination.  See McLendon, 
supra.

Inasmuch as remand is necessary for additional medical 
examinations, it is logical that current medical records 
should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2009) and by Court decisions 
are fully complied with and satisfied.

2.  The RO/AMC should contact the Veteran 
and obtain the names and addresses of all 
health care providers, VA and non-VA, who 
treated him for IBS/GERD/acid reflux or 
headaches, especially records prior to 
1995.  After the Veteran has signed the 
appropriate releases, those reports not 
already of record should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

3.  The Veteran should be afforded a VA 
gastrointestinal examination to determine 
the etiology of any GI pathology.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The physician should opine 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran's IBS/GERD/acid reflux was 
caused by or incurred during his period 
of active duty service.  Complete reasons 
and bases are to be provided for any 
opinion rendered. 

4.  The veteran should be afforded a VA 
neurological examination to determine the 
etiology of his headaches.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  Following review of the record 
and examination of the Veteran, the 
physician should opine whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
Veteran's current headaches are caused by 
or incurred during his active duty 
service.  The examiner should provide a 
complete rationale for any opinions 
expressed.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


